Title: General Orders, 23 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 23rd 1776
Parole Fairfax.Countersign Vernon.
    

Timothy Downing, tried at a General Court martial for “Desertion,” being found guilty, is sentenced to receive thirty-nine Lashes upon the bare back with a Cat’o’Nine tails, and it appearing to the Court that as the Prisoner is worthless and incorrigible, they order him to be drum’d out of the army.
A Court of enquiry, to sit upon Thursday Morning next, at General Green’s on Prospect hill, to examine into a complaint exhibited against Col. Stark of the 5th Regt of Foot by Samuel Hobert Esqr. Pay Master of the New-Hampshire Forces—All Evidences and Persons concerned to attend the Court.

               
                  Brigadier Genl Green President
               
               
                  Col. NixonCol. Webb
                  }
                  Members
                  {
                  Col. HitchcockCol. Varnum
               
            
The Judge Advocate to attend the court; which will sit precisely at Ten O’Clock.
